An affidavit was filed against appellee which charged that on December 8, 1922, at a place named, he and another did "unlawfully have and keep in their possession 1, 2.  intoxicating liquor with intent then and there unlawfully to sell, barter, exchange, give away, furnish and otherwise dispose of the same to persons to the affiant unknown." Appellee filed a motion to quash this affidavit for the alleged reasons that the facts stated did not constitute a public offense, and that the affidavit did not state the offense with sufficient certainty, which motion was sustained by the trial court. Appellee has not favored us with a brief, but the brief of appellant states that the motion *Page 345 
was sustained on the theory that the title of the prohibition law (Acts 1917, ch. 4, p. 15) was not comprehensive enough to embrace the provisions of § 4 of that act, as amended by § 1, Acts 1921 p. 736, forbidding the possession of intoxicating liquor with intent to sell, etc., in the language used in the affidavit.
The title referred to was "An act prohibiting the manufacture, sale, gift, advertisement or transportation of intoxicating liquor except for certain purposes and under certain conditions." This title was sufficient to embrace the provisions in question.Zoller v. State (1920), 189 Ind. 114, 126 N.E. 2; James v.State (1919), 188 Ind. 579, 125 N.E. 211; Gavalis v. State
(1922), 192 Ind. 42, 135 N.E. 147. And a charge in the language of the statute sufficiently described the offense. Meno v.State (1924), (Ind.) 142 N.E. 382, 148 N.E. 420.
The fact that before this cause came on for final action by the trial court the said act of 1921 had been amended by § 1, Acts 1923 p. 70, which does not make it a public offense to have 3.  possession of intoxicating liquor with intent to sell, etc. (Walker v. State (1924), 194 Ind. 402, 142 N.E. 16), was not cause for quashing the indictment. The offense being alleged to have been committed on December 8, 1922, when the act of 1921 was in force, its subsequent amendment so as to repeal some of its provisions could not shield appellant from prosecution for an offense committed while it was in force. § 248 Burns 1914, § 248 R.S. 1881; State v. Wells (1887),112 Ind. 237, 243, 244, 13 N.E. 722; Heath v. State (1910),173 Ind. 296, 298, 90 N.E. 310, 21 Ann. Cas. 1056; Burk v. State
(1916), 185 Ind. 47, 49, 113 N.E. 925.
The judgment is reversed, with directions to overrule the motion to quash the affidavit, and for further proceedings. *Page 346